DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-14, 16-18, and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant Art:
	D1: Ozaki (US 20150109485)

	D3: Yagyu (US 20070053069)

With regard to claim 1, D1 teaches A variable magnification optical system, in at least figure 5A, comprises, in order from an object side, a first lens group (Gr1) having negative refractive power, a second lens group (Gr2) having positive refractive power, a third lens group (Gr3) having negative refractive power and a rear group (Gr4) comprising at least one lens group (Gr4) and having positive refractive power in the entirety thereof; upon varying magnification ([0004]), air intervals between the neighboring lens groups being varied (5a, 5b, 5c); and said first lens group consisting of lens component(s) having negative refractive power ([0042]).
However D1 fails to expressly disclose wherein the first lens group is moved and a lens component disposed at the most object side of the first lens group being a negative meniscus lens component having a convex surface facing the object side; and the first lens group not including a catoptric element.
In a related endeavor, D2 teaches, a lens system, in at least figure 1, wherein the first lens group is moved.
However D2 fails to expressly teach a lens component disposed at the most object side of the first lens group being a negative meniscus lens component having a convex surface facing the object side; and the first lens group not including a catoptric element.
In a related endeavor, D3 fails to remedy the deficiencies of D1 and D2 with regard to a lens component disposed at the most object side of the first lens group 
Therefore for those reasons stated above and those reasons in the applicant arguments filed 01/26/21 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-14, 16-18, and 20-21 the dependent claims depend from an allowable base claim.

With regard to claim 23, D1 teaches A variable magnification optical system, in at least figure 5A, comprises, in order from an object side, a first lens group (Gr1) having negative refractive power, a second lens group (Gr2) having positive refractive power, a third lens group (Gr3) having negative refractive power and a rear group (Gr4) comprising at least one lens group (Gr4) and having positive refractive power in the entirety thereof; upon varying magnification ([0004]), air intervals between the neighboring lens groups being varied (5a, 5b, 5c); and a lens group disposed at the most image side having positive refractive power ([0042]).
However D1 fails to expressly disclose wherein the first lens group is moved and a lens component disposed at the most object side of the first lens group being a negative meniscus lens having a convex surface facing the object side; a lens component disposed at the most image side of the first lens group being a cemented lens constructed by a double concave negative lens cemented with a positive meniscus lens having a convex surface facing the object side; and the first lens group not including a catoptric element.

However D2 fails to expressly teach a lens component disposed at the most object side of the first lens group being a negative meniscus lens having a convex surface facing the object side; a lens component disposed at the most image side of the first lens group being a cemented lens constructed by a double concave negative lens cemented with a positive meniscus lens having a convex surface facing the object side; and the first lens group not including a catoptric element.
In a related endeavor, D3 fails to remedy the deficiencies of D1 and D2 with regard to a lens component disposed at the most object side of the first lens group being a negative meniscus lens having a convex surface facing the object side; a lens component disposed at the most image side of the first lens group being a cemented lens constructed by a double concave negative lens cemented with a positive meniscus lens having a convex surface facing the object side; and the first lens group not including a catoptric element.
Therefore for those reasons stated above and those reasons in the applicant arguments filed 01/26/21 the above subject matter has been found to be in a state of allowance.
With regard to claims 24-25 the dependent claims depend from an allowable base claim.

With regard to claim 26, D1 teaches a method for manufacturing A variable magnification optical system, in at least figure 5A, comprises, in order from an object 
However D1 fails to expressly disclose wherein the first lens group is moved and configuring such that, a lens component disposed at the most object side of the first lens group is a negative meniscus lens component having a convex surface facing the object side; and configuring such that, the first lens group does not include a catoptric element for features A and B.
In a related endeavor, D2 teaches, a lens system, in at least figure 1, wherein the first lens group is moved.
However D2 fails to expressly teach a lens component disposed at the most object side of the first lens group is a negative meniscus lens component having a convex surface facing the object side; and configuring such that, the first lens group does not include a catoptric element for features A and B.

Therefore for those reasons stated above and those reasons in the applicant arguments filed 01/26/21 the above subject matter has been found to be in a state of allowance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872